Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.10 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT dated as of February 1, 2008, by and among HIRSCH INTERNATIONAL CORP., a Delaware corporation with offices located at 50 Engineers Road, Hauppauge, New York 11788 (the "Company") and BEVERLY EICHEL, residing at 95 Fairway View Drive, Commack, New York 11725 (the "Executive"). W I T N E S S E T H : WHEREAS, the Company is engaged in importing, marketing, manufacturing, and distributing commercial embroidery equipment and related goods and services; and WHEREAS, the Company wishes to assure itself of the services of the Executive for the period provided in this Agreement, and the Executive is willing to continue to serve in the employ of the Company on a full-time basis for said period upon the terms and conditions hereinafter provided. NOW, THEREFORE, the Company and the Executive, intending to be legally bound, agree as follows: 1. Employment . The Company, pursuant to the terms and conditions set forth in this Agreement, hereby agrees to continue to employ the Executive, who accepts such continued employment with the Company as its Executive Vice President  Finance and Administration and Chief Financial Officer and such other positions and duties of a responsible nature as the Company's Board of Directors may from time to time determine and assign to her commensurate with the position of Executive Vice President  Finance and Administration and Chief Financial Officer. Throughout the Term (as defined herein), the Executive shall devote all of her business time, attention and energy to her duties and to the business and affairs of the Company and shall not engage, directly or indirectly, in any other business, employment or occupation. 2. Term . The term of this Agreement shall commence as of February 1, 2008 (the "Commencement Date") and shall terminate on the date immediately preceding the second anniversary date of the Commencement Date (the "Term"). 3. Compensation . As full compensation for all services to be rendered by the Executive to the Company pursuant to the terms of this Agreement, the Executive shall receive the compensation and benefits described in this Section 3. 3.1 Executive shall receive a base salary (the Base Salary) at the annual rate of (i) Three Hundred Thousand ($300,000.00) Dollars during the first year of the Term, and (ii) Three Hundred Fifteen Thousand ($315,000.00) Dollars during the second year of the Term. The Base Salary shall be payable at such regular times and intervals as the Company customarily pays its employees from time to time. 3.2 The Executive shall have the right to participate, on the same basis as other executive employees of the Company, in the Company's employee benefit programs, if any, including, without limitation, group life, health, accident and hospitalization insurance programs covering the Executive and dependents. 3.3 The Executive shall be entitled to participate in and receive a bonus under the Company's Annual Incentive Plan for Key Executive Officers, (the Bonus Plan) as that plan shall be adopted and implemented by the Compensation Committee of the Board of Directors from time to time, substantially as described in Appendix A hereto. The Executives Target Incentive Percentage and Stretch Incentive Percentage under the Bonus Plan shall be 35 percent and 70 percent, respectively, of Base Compensation. All such bonuses shall become due and payable on the last day of the Companys fiscal year with respect to which the bonus was computed. 3.4 The Company shall deduct from the Executive's Base Compensation and any bonus payment which Executive may receive any federal, state or city withholding taxes, social security contributions and any other amounts which may be required to be deducted or withheld by the Company pursuant to any federal, state or city laws, rules or regulations. 2 3.5 The Company shall reimburse the Executive, or cause her to be reimbursed, for all reasonable out-of-pocket expenses incurred by her in the performance of her duties hereunder or in furtherance of the business and/or interests of the Company; provided, however, that the Executive shall have previously furnished to the Company an itemized account, satisfactory to the Company, in substantiation of such expenditures. 3.6 During the Term of this Agreement the Company will reimburse Executive for her actual automobile lease or ownership expenses, not to exceed $750 per month, plus actual expenses incurred in operating the automobile that has been designated by Executive as her vehicle for use in Company business. 3.7 During the Term, Executive shall be entitled to four (4) weeks paid vacation per year to be taken in accordance with Company policy and procedure. 4. Indemnification .
